DETAILED ACTION
This is a response to the Amendment to Application # 16/753,505 filed on April 29, 2022 in which claim 1 was amended and claims 2-7 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claim 1 is pending, which is rejected under 35 U.S.C. §§ 101, 112(a), 112(b), and 103.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 1, this claim is directed to an abstract idea without significantly more. The claims recite, when considered individually or as a whole, a method, system, and computer program for filling a form.
The limitations “for a plurality of documents each comprising at least one field location, obtaining at least one value to be populated into at least one of the at least one field locations in at least one of the plurality of documents;” “defining at least one attribute comprising a name and a unique identifier, wherein each said at least one value is associated with one of said at least one attributes;” and “populating the at least one field location in the at least one of the plurality of document with associated values from the metadata” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional element “wherein each of the at least one field locations is defined in terms of a list of attributes” which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d) and Margitich et al., US Publication 2008/0046807 ¶ 36 and Fig. 2.
The claim next recites “defining a plurality of entities, wherein each of the entities comprises a unique entity identifier and a grouping of at least one of the attributes and the value associated with each such attribute,” which is mere data gathering. See MPEP § 2106.05(g). Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d); HTML5 Custom Data Attributes (data-*); May 27, 2010; HTML4doctor.com; Page 1. 
The claim next recites “wherein each such associated value in each entity comprises a static value to be populated into the at least one field locations in the at least one document or a reference to another of the entities,” which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d) and Margitich et al., US Publication 2008/0046807 ¶ 36 and Fig. 2.
The claim next recites “the storing defining a dynamic, non-centrally reposed, distributed database,” which is an insignificant extra solution activity. See MPEP § 2106.05(g). Additionally, this is not “something more” because the storing is judicially recognized as a well-understood, routine, and conventional activity, while the dynamic, non-centrally reposed, distributed database is known to be a well-understood, routine, and conventional activity. See MPEP § 2106.05(d); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-1093 (Fed. Cir. 2015); Horowitz et al., US Publication 2017/0286518 ¶ 92. 
The claim next recites “storing the at least one value and its associated attribute definition in metadata associated with the at least one document,” which is an insignificant extra solution activity. See MPEP § 2106.05(g). Additionally, this is not “something more” because the storing is judicially recognized as a well-understood, routine, and conventional activity, while the dynamic, non-centrally reposed, distributed database is known to be a well-understood, routine, and conventional activity. See MPEP § 2106.05(d); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-1093 (Fed. Cir. 2015); HTML5 Custom Data Attributes (data-*); May 27, 2010; HTML4doctor.com; Page 1. 
Finally, the claim recites “synchronizing the at least one value stored in the metadata of the plurality of documents to a consistent state,” which is an insignificant extra solution activity. See MPEP § 2106.05(g). Additionally, this is not “something more” because the storing is judicially recognized as a well-understood, routine, and conventional activity. See MPEP § 2106.05(d); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-1093 (Fed. Cir. 2015); See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and MPEP § 2106.05(d)(II.).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is no more than a well-understood, routine, and conventional activity that cannot provide an inventive concept. Therefore, this claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “the storing defining a dynamic, non-centrally reposed, distributed database” in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). Therefore, claim 1 fails to comply with 35 U.S.C. § 112(a).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, this claim includes the limitation “the storing defining a dynamic, non-centrally reposed, distributed database.” This appears to require that the act of storing a value creates a dynamic, non-centrally reposed, distributed database, because the term “defining,” when used with databases refers to the creation of the database’s schema/design itself. However, such an interpretation 1) lacks support in the present specification and 2) is illogical within the scope of the claim and the understanding of one of ordinary skill in the art. 
Additionally, the recitation of “non-centrally reposed, distributed database” is confusing because all distributed databases are non-centrally reposed by the very nature of being distributed. Thus, the inclusion of “non-centrally reposed” appears superfluous. 
Therefore, this claim is indefinite. For purposes of examination, this limitation shall be interpreted as “the storing occurring in a dynamic, 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Margitich et al., US Publication 2008/0046807 (hereinafter Margitich) in view of Horowitz et al., US Publication 2017/0286518 (hereinafter Horowitz).

Regarding claim 1, Margitich discloses a method for document automation where the structured data that determines the content of the documents is stored within the metadata of the documents (Margitich ¶ 36 and Fig. 2), the method comprising “for a plurality of documents each comprising at least one field location, obtaining at least one value to be populated into at least one of the at least one field locations in at least one of the plurality of documents” (Margitich Abstract and ¶¶ 33, 36, and Fig. 2) by detailing that the data to be populated is obtained from a user (Margitich ¶ 33) and then giving an example of the data including the value “Test BB meeting Form” to be included in a form field (Margitich ¶ 36 and Fig. 2) and being performed on “one or more email messages” (i.e., a plurality, Abstract, emphasis added). Additionally, Margitich discloses “defining at least one attribute comprising a name and a unique identifier, wherein each said at least one value is associated with one of said at least one attributes” (Margitich ¶ 36 and Fig. 2) by giving an example of the attribute comprising the identifier “name” and the unique identifier “eBankerQA Mobile.” Further, Margitich discloses “wherein each of the at least one field locations is defined in terms of a list of attributes” (Margitich ¶ 36 and Fig. 2) where the “collection” element is a form of location, indicating that each contained item is located together, and is shown to include a list of attributes. Moreover, Margitich discloses “defining a plurality of entities, wherein each of the entities comprises a unique entity identifier and a grouping of at least one of the attributes and the value associated with each such attribute” (Margitich ¶ 36 and Fig. 2) by giving an example of a plurality of entities and those entities including a grouping of at least attribute and value such as “Label=‘Subject’” and “value=‘Test BB meeting form.’” Likewise, Margitich discloses “wherein each such associated value in each entity comprises a static value to be populated into the at least one field locations in the at least one document or a reference to another of the entities” (Margitich ¶ 36 and Fig. 2) where one such associated value comprises the static value “Test BB meeting form.” Margitich also discloses “storing, for each of the plurality of documents, the at least one value and its associated attribute definition in metadata associated with the at least one of the plurality of documents” (Margitich ¶ 36) by entering the data into the database. In addition, Margitich discloses “the storing defining a dynamic, non-centrally reposed, … database” (Margitich ¶ 30 and Fig. 1) by showing the database server 40 being separate from the remaining server (i.e., non-centrally reposed) and the storing occurs during execution of the application, making the database dynamic within the plain and ordinary meaning of the term. Furthermore, Margitich discloses “populating the at least one field location in the at least one of the plurality of document with associated values from the metadata” (Margitich ¶ 38) by displaying the email containing the form fields. Finally, Margitich  discloses “synchronizing the at least one value stored in the metadata of the plurality of documents to a consistent state” (Margitich ¶ 36) where storing the data in a database that is used by all of the related emails is storing the data in a “consistent state” and, thus, synchronizing that data.
Margitich does not appear to explicitly disclose a distributed database and, therefore, does not appear to explicitly disclose “the storing defining a dynamic, non-centrally reposed, distributed database.”
However, Horowitz discloses that it is well-known in the art to use a dynamic, non-centrally reposed, distributed database to store templates. (Horowitz ¶ 92). Prior to the effective filing date of the present invention, a person of ordinary skill in the art would have recognized that when Horowitz was combined with Margitich, the non-distributed database of Margitich would be replaced with the distributed database of Horowitz. Therefore, the combination of Margitich and Horowitz at least teaches and/or suggests the claimed limitation “the storing defining a dynamic, non-centrally reposed, distributed database,” rendering it obvious. 
Margitich and Horowitz are analogous art because they are from the “same field of endeavor,” namely that of data storage systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Margitich and Horowitz before him or her to modify the database of Margitich to include the distributed nature of Horowitz.
The motivation for doing so would have been that distributed databases are widely known in the art to provide additional safety by reducing the chance that the entire database can be corrupted on a single system. 
An additional motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Margitich differs from the claimed invention by including a non-distributed database in place of a distributed database. Further, Horowitz teaches that distributed databases was well known in the art. One of ordinary skill in the art could have predictably substituted the non-distributed database for the distributed database.

Response to Arguments
Applicant’s arguments filed April 29, 2022, with respect to the objection to the specification and drawings and the interpretation of claim 6 (Remarks 9-10) have been fully considered and are persuasive. The objections to the specification and drawings have been withdrawn. 

Applicant’s arguments filed April 29, 2022, with respect to the rejections of claim 1 under 35 U.S.C. § 103 (Remarks 12-13) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Margitich and Horowitz.

Applicant's remaining arguments filed April 29, 2022 have been fully considered but they are not persuasive.

Regarding the restriction, Applicant “wishes to resubmit” the previously discussed arguments. (Remarks 9). Applicant’s arguments are unpersuasive for the reasons discussed in the Non-Final Rejection dated November 1, 2021 at Pages 2-3.

Regarding the rejection of claim 1 under 35 U.S.C. § 101, Applicant first argues that the amendments to claim 1 now result in “much more to claim 1.” (Remarks 10-11). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely makes a statement that the claim now amounts to significantly more than the abstract idea without providing any explanation as to how or why this is case. Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the § 101 rejection is erroneous, Applicant’s argument is unpersuasive.

Applicant next argues that “the Office action fail[s] to make out a proper rejection under 35 U.S.C. § 101 and the current USPTO policies and guidelines.” (Remarks 11). Applicant continues that “no sources whatsoever were cited for the alleged conventionally of any alleged abstract idea here.” (Remarks 11).

Applicant has unequivocally made a false statement. A mere glance at the Non-Final Office action will show multiple citations to sources at pages 7-8. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that “there is no source cited whatever [sic] for the alleged prior claim 7 subject matter of merely ‘insignificant extra-solution activity.’” (Remarks 11). Applicant continues by “request[ing] an Examiner affidavit under rule 1.104(d) to establish [] any asserted knowledge” and “whether either of these would have been known or rendered obvious.” (Remarks 11-12). Applicant then concludes that the rejection should be withdrawn. (Remarks 12). The examiner disagrees.

As discussed above, evidence was provided where required. Further, no “personal knowledge” was relied upon and, therefore, no affidavit is necessary. Therefore, Applicant’s argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176